Citation Nr: 1709008	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for aortic valve stenosis.  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to an initial disability rating in excess of 30 percent prior to July 6, 2012, for posttraumatic stress disorder (PTSD).  

4.  Entitlement to disability rating in excess of 50 percent after July 6, 2012, for PTSD.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the Veteran and his spouse testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

These issues were previously before the Board in October 2014, at which time they were remanded for additional development.  The required development has been completed for the issues decided herein and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for obstructive sleep apnea and aortic valve stenosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  Prior to July 6, 2012, the Veteran's PTSD resulted in a depressed mood, poor concentration, heightened irritability and vigilance, social isolation, and a loss of enjoyment from work, hobbies, and social interaction.  

2.  Throughout the course of this appeal, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran has been granted service connection for PTSD, with a 50 percent rating, for bilateral hearing loss, with a noncompensable rating, and for tinnitus, with a 10 percent rating, for a combined rating of 60 percent.  

4.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent prior to July 6, 2012, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any time during the appeals period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

3.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2011 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2010 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in February 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in August 2014.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Initial Rating - PTSD

The Veteran seeks increased ratings for his service-connected PTSD.  He has been awarded an initial 30 percent disability rating prior to July 6, 2012, with a 50 percent rating effective thereafter.  He asserts this disability has resulted in an increased level of impairment due to such symptoms as anger, social isolation, and a depressed mood, and thus an increased rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

In statements to VA medical personnel, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected PTSD.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep, a depressed mood, and impaired social interactions.  Overall, the Veteran has contended that a higher disability rating is warranted.  

Considering first the period prior to July 6, 2012, for which the Veteran has been awarded a 30 percent initial rating, the Board finds the evidence to be in relative equipoise.  Upon receipt of his claim, he was afforded a December 2010 VA psychiatric examination, at which time he reported such symptoms as a depressed mood, loss of interest in work, hobbies, and other formerly-pleasurable activities, poor sleep with frequent nightmares, survivor guilt, fatigue, poor concentration, and social isolation.  He was currently married to his wife of many years, and maintained contact with his adult children as well as his grandchildren.  He had worked in construction for many years but eventually found such work to be physically difficult secondary to various medical issues, to include a tremor disorder which required he use a cane.  He had recently retired in 2007.  He reported anxiety episodes 2-3 times per month, during which he would isolate himself until they passed.  He denied any suicidal homicidal thoughts or plans.  In the examiner's opinion, the Veteran's PTSD was chronic and resulted in moderate impairment.  The examiner noted the Veteran's PTSD rendered him "more irritable and demanding and more likely to clash with others" in the workplace.  Also, due to his hypervigilance and discomfort with crowds, the Veteran was "less able to enjoy family and other social activities."  

The examiner found the Veteran was competent to manage his financial affairs and perform all activities of daily living.  A Global Assessment of Functioning (GAF) score of 58 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Thus, based on the above, the Board finds the evidence to be in relative equipoise between the criteria for 30 and 50 percent ratings.  While the Veteran was able to work for many years and maintain a stable home and family life, his PTSD also resulted in a depressed mood, and heightened irritability and interpersonal clashes in the workplace, as well as diminishment of his enjoyment of social and familial settings.  Thus, in light of 38 C.F.R. §§ 4.3 and 4.7, a 50 percent rating is awarded for the period prior to July 6, 2012.  This results in a 50 percent initial rating for the entirety of the appeals period.  

Considering next entitlement to a disability rating in excess of 50 percent, the Board finds the preponderance of the evidence to be against such an award.  The Board has considered the December 2010 VA examination report and subsequent July 2012 and February 2015 VA examination reports, as well as VA outpatient treatment records and written statement and oral testimony from the Veteran and various friends and family members.  After review of all evidence, both lay and medical, the Board concludes that the record does not reflect that the Veteran's service-connected PTSD has been manifested by symptoms of such severity to warrant an evaluation in excess of 50 percent at any time throughout the course of this appeal.  

At no point since the initial grant of service connection does the evidence of record reflect symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's PTSD has not been manifested by symptoms analogous in severity to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  To the contrary, the evidence of record shows that the Veteran has, at all times of record, been alert and fully oriented, with good hygiene, normal speech, clear and logical thought processes, and adequate social interaction.  He has denied any homicidal or suicidal intent or plan, and has no recent history of violence or legal difficulties.  

Although the Veteran does have significant occupational impairment, this is acknowledged in the 50 percent disability evaluation currently assigned, which contemplates occupational impairment with reduced reliability and productivity.  Moreover, the evidence of record, including the Veteran's statements and testimony, VA examinations, and VA treatment records, indicate that he was employed for many years until his retirement in 2007 due to physical disability.  

The Veteran's level of social impairment is also appropriately recognized in the current assignment of the 50 percent disability rating.  As noted above, a 50 percent evaluation includes consideration of difficulty in establishing and maintaining effective work and social relationships.  The outpatient treatment records and VA psychiatric examination reports all noted that he was married and that he had a fair to good relationship with his wife and extended family.  The VA psychiatric examiners also noted that the Veteran was without obsessive rituals, impairment in judgment or thinking, delusions or hallucinations, or any sort of cognitive deficits.  Finally, the February 2015 VA examination report noted that the Veteran was without cognitive deficits, impairment in thought processes or content, hallucinations or delusions, paranoia, or violent episodes.  

The February 2015 VA psychiatric examination also noted that the degree of severity of the Veteran's PTSD symptoms resulted in some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This symptomatology is directly in line with the severity of symptoms considered in a 50 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

There is no evidence of symptoms of the severity required for assignment of a 70 percent evaluation, such as suicidal or homicidal thoughts or plans; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting, or; inability to establish and maintain effective relationships.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time throughout the course of this appeal which the service-connected PTSD varied to such an extent that a rating lesser or greater than 50 percent would be warranted.  See Fenderson, 12 Vet.App. at 119.  

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the psychiatric disability at issue, to include depressed mood, sleep impairment, low energy, anxiety, and social isolation, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, the evidence does not suggest the cumulative effect of the Veteran's service-connected disabilities result in a level of impairment which is unusual or not otherwise reflected by the use of the rating schedule.  

In conclusion, the Board finds that while a 50 percent disability rating is warranted for the period prior to July 6, 2012, the preponderance of the evidence is against a disability rating in excess of 50 percent for the entirety of the appeals period.  As a preponderance of the evidence is against the award of an increased rating above 50 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He contends the cumulative effect of his service-connected disabilities renders him unemployable, and a TDIU is thus warranted.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran has been granted service connection for PTSD, with a 50 percent rating, bilateral hearing loss, with a noncompensable rating, and tinnitus, with a 10 percent rating.  His combined rating is 60 percent.  Therefore, the schedular criteria for TDIU are not met at any time pertinent to the appeal.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a claimant to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, while the Veteran is not employed, he was able to work as a construction superintendent for many years until his retirement in 2007.  Moreover, the evidence does not substantiate that his unemployability is based to any substantial degree on his service-connected disabilities.  On VA examination in February 2015, a VA examiner opined that the Veteran was "not unemployable based on his psychological condition."  Rather, according to the examiner, the Veteran's "many physical impairments" unrelated to service rendered him unemployable.  In rendering this opinion, the examiner did not also consider the effects of the Veteran's hearing loss and tinnitus.  The Board notes, however, that the Veteran has a noncompensable rating for his hearing loss, and has not alleged either that disability or his tinnitus interferes with employment to any significant degree.  

In support of his claim, the Veteran has not submitted any competent evidence, other than his own lay assertions, that his service-connected disabilities are unusual or otherwise result in a level of impairment outside the norm.  Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

An initial rating of 50 percent prior to July 6, 2012, for PTSD is granted.  

A disability rating in excess of 50 percent for PTSD is denied.  

A TDIU is denied.  


REMAND

In its prior October 2014 remand, the Board requested the agency of original jurisdiction (AOJ) provide the Veteran a statement of the case on the issues of service connection for obstructive sleep apnea and for aortic valve stenosis.  Such a statement of the case was provided the Veteran in November 2015, and he responded with a December 2015 VA Form 9.  He also requested a video hearing before a Veterans Law Judge.  As such a hearing has yet to be afforded him, remand of these issues is required.  The Board note that while the Veteran was previously afforded an August 2014 hearing before a Veterans Law Judge seated at the RO, that hearing was restricted to the issues of an increased rating for PTSD, and for a TDIU.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing before a Veterans Law Judge in appropriate docket order.  Proper and timely notice of the time, date, and location of this hearing must be afforded the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


